Citation Nr: 0519987	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-11 275	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
13, 2002, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The December 2002 RO 
decision granted the veteran's claim for service connection 
for PTSD and initially assigned a 50 percent rating 
retroactively effective from February 13, 2002.  The more 
recent February 2004 RO decision increased this rating to 70 
percent, also effective February 13, 2002.  The veteran wants 
an initial rating higher than 70 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  See also AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  The veteran also wants an earlier 
effective date for the grant of service connection for PTSD.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim for an earlier 
effective date for his PTSD.  So, for the reasons explained 
below, this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
him if further action is required on his part concerning this 
claim.  The Board, however, will go ahead and decide his 
claim for a higher initial rating for his PTSD.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher initial rating for his 
PTSD, apprised of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained.

2.  Since filing his claim on February 13, 2002, the veteran 
has been permanently and totally disabled as a result of his 
PTSD; he already has a total disability rating based on 
individual unemployability (TDIU) effective as of this date.


CONCLUSION OF LAW

The criteria are met for an initial 100 percent schedular 
rating for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a veteran of the evidence necessary to 
substantiate his claim.  This includes apprising him of whose 
specific responsibility - his or VA's, it is for obtaining 
the supporting evidence and giving him an opportunity to 
submit all relevant evidence in his possession.  The VCAA 
also requires that VA assist him in obtaining supporting 
evidence, unless there is no reasonable possibility that 
assisting him will aid in substantiating his claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II").

In this decision, the Board is granting the highest possible 
rating of 100 percent, retroactively effective from February 
13, 2002, the date of receipt of the veteran's most recent 
claim.  So the Board need not discuss whether there has been 
compliance with the VCAA because, even if there has not been, 
this is merely inconsequential and, therefore, harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26.  This, in 
turn, would compensate the veteran for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.



A VA treatment note dated in July 2000 indicates the veteran 
reported having "bad experiences related to PTSD" and 
disturbing thoughts.

The veteran was afforded a VA examination in October 2002 in 
connection with his then claim for service connection 
(bearing in mind he is now requesting a higher initial rating 
for his since service-connected PTSD).  According to the 
report of that evaluation, he related that he had been 
unemployed since 1995, with the exception of occasional odd 
jobs, and that he lived with his girlfriend.  He also related 
that he was divorced.  He complained of intrusive thoughts 
about his Vietnam experiences several times per week, and 
dreams about his experiences on occasion.  He also complained 
of anger control problems, an inability to get along with 
others, chronic sleep disturbance, hypervigilance, and an 
hyperstartle response.  He reported that he abused alcohol 
from 1958 to 1983.  He also reported that he had lost 
interest in activities such as fishing, hunting, sports, and 
music due to his psychological problems, and that he tried to 
avoid reminders of Vietnam.  

The objective mental status examination disclosed the veteran 
was cooperative, adequately groomed, and oriented.  There was 
no evidence of delusions, hallucinations, or significant 
cognitive impairment.  Eye contact was below average.  He 
admitted to episodic suicidal and homicidal ideation.  His 
mood was chronically dysphoric and anxious.  His affect was 
labile, as he was prone to tearfulness.  The VA examiner 
concluded the veteran met the criteria for chronic, severe 
PTSD, with severe industrial impairment and moderate 
emotional and social impairment.  The VA examiner also found 
the veteran had a major depressive disorder secondary to his 
PTSD, with feelings of hopelessness and episodic feelings of 
worthlessness.  A Global Assessment of Functioning (GAF) 
score of 41 was assigned for severe overall social 
impairment, which rendered him unemployable.

October 2003 VA treatment notes indicate the veteran 
complained of having flashbacks to Vietnam and was extremely 
frustrated and angry.  He related that the events in Iraq 
were bringing back memories of his Vietnam experiences, 
making him very depressed and upset.

In April 2005, a VA psychologist submitted a letter of 
support for the veteran's claim.  The psychologist indicated 
the veteran entered into individual PTSD therapy and PTSD 
group therapy in December 2003, and that he attends the 
individual sessions every 4 to 6 weeks and the group sessions 
weekly.  According to the psychologist, the veteran 
experienced survivors' guilt, intrusive memories of his 
Vietnam experiences, and multiple failed relationships.  He 
also was unable to function in the work environment due to an 
obsession with perfection and an intolerance for lower or 
mediocre working standards, as well as due to an 
incompatibility with fellow workers.  He had a negative 
outlook on life, an inability to engage in social 
relationships, and an inability to demonstrate genuine 
intimacy with his girlfriend.  His PTSD was described as 
chronic and severe.  This psychologist concluded the veteran 
was totally disabled due to his PTSD and the effects of his 
trauma, including a deep distrust of others, inflexibility 
due to rigid perfectionism, and distressing memories of 
traumas while in Vietnam.  

The veteran also had a hearing at the RO in April 2005 before 
the undersigned VLJ of the Board.  During the hearing, he 
submitted a statement (which he partially read into the 
record) attesting to his lack of interest in sports, prior 
history of abusing alcohol and drugs (now sober), suicidal 
and homicidal ideation, "binary logic disorder," intrusive 
thoughts about his experiences in Vietnam, and an inability 
to maintain gainful employment.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 70 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.



A 70 percent disability evaluation is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

After reviewing the rating criteria in relation to the 
veteran's PTSD symptomatology, the Board finds that his 
disability is more severe than initially evaluated.  The 
scope and severity of his symptoms more nearly approximate 
the requirements for a 100 percent schedular rating, so this 
rating must be assigned.  38 C.F.R. § 4.7.



The objective medical evidence of record indicates the 
veteran is totally and permanently impaired in his social and 
especially occupational functioning.  Indeed, he already has 
a TDIU primarily because of the severity of his PTSD - 
which, itself, is an acknowledgement by VA that he is 
incapable of securing and maintaining substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Several clinicians have confirmed the veteran has severe PTSD 
symptoms - including flashbacks, anxiety, depression, and 
poor impulse control, as well as nightmares, sleep 
impairment, and social isolation.  Furthermore, despite his 
lack of cognitive impairment, he experiences uncontrolled 
outbursts of anger, hypervigilance, and suicidal and 
homicidal thoughts.  He has survivors' guilt and has shown no 
indication of sustainable improvement.  And he requires 
ongoing therapy (both individual and group counseling) for 
his litany of symptoms, including obsessive behaviors and 
labile affect.  The October 2002 VA examiner assigned a GAF 
score of only 41, which is indicative of serious symptoms 
(such as suicidal ideation and severe obsessional rituals) or 
severe social and industrial impairment (such as a lack of 
friends or an inability to keep a job).  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 
also 38 C.F.R. §§ 4.125-4.130.  The VA psychologist who 
submitted the statement in April 2005 on the veteran's behalf 
reiterated that he is permanently and totally disabled due to 
the severity of his PTSD. Consequently, his PTSD more closely 
approximates a 100 percent disability evaluation under 
Diagnostic Code 9411.

It is not necessary that the veteran meet each and every 
requirement listed in the applicable regulation to receive a 
higher rating.  See, e.g., Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Rather, as indicated in 38 C.F.R. § 4.7, 
his symptomatology need only, as a whole, more nearly 
approximate the criteria for the higher rating.  And for the 
reasons discussed above, it is just as likely as not 
that his psychiatric symptoms are totally disabling.  So 
certainly with resolution of all reasonable doubt in his 
favor, this maximum schedular rating must be assigned.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The net result of this decision is that the veteran will now 
have a 100 percent schedular rating for his PTSD, the highest 
possible schedular rating.  And, as indicated, he already had 
a TDIU.  He cannot, however, have a 100 percent schedular 
rating at the same time he has a TDIU.  38 C.F.R. § 4.16(a).  
See also VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 
(1999).  See, too, Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001); 
Herlehy v. Principi, 15 Vet. App. 33 (2001).  So once the 
claims file is returned to the RO for processing of the 
Board's grant, bear in mind that the effective date 
eventually assigned for the 100 percent schedular rating for 
his PTSD must also take into account the period covered for 
his TDIU so that he is not concurrently receiving these 
benefits.  That said, however, the 100 percent schedular 
rating provides the greater benefit.  Thus, if ultimately 
presented with the opportunity, he is advised to choose the 
100 percent schedular rating in lieu of the TDIU for any 
given period that he was or is entitled to both.


ORDER

A higher 100 percent schedular rating is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

The veteran first filed a claim for service connection for a 
psychiatric disorder (described as delayed stress syndrome or 
nervous disorder) in December 1980.  A July 1981 RO decision 
denied his claim for post-traumatic stress neurosis 
(i.e., PTSD), anxiety reaction.  The RO apprised him of that 
decision and his procedural and appellate rights in August 
1981.



The veteran collaterally attacked that July 1981 RO decision 
during his April 2005 travel Board hearing before the 
undersigned VLJ of the Board.  Essentially, he alleged that 
he was entitled to an earlier effective date for the grant of 
service connection for his PTSD due to clear and unmistakable 
error (CUE) in that July 1981 RO decision.  And in response, 
the RO issued an April 2005 decision denying this CUE claim.  
The veteran has not yet appealed that CUE denial.  The Board 
generally does not have jurisdiction to consider claims that 
have not been appealed.  See 38 C.F.R. § 20.200 (2004) (an 
appeal to the Board consist of a timely filed notice of 
disagreement (NOD) and, after issuance of a statement of the 
case (SOC), a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement)).

Nevertheless, continuing the look back in time shows that, in 
December 1981, the veteran requested a hearing before the RO.  
The hearing was provided in February 1982 and he was afforded 
a VA examination in March 1982.  And in April 1982, the RO 
sent him a letter again denying his claim for service 
connection for a psychiatric (nervous) disorder.  The RO 
timely notified him of that decision, but it does not appear 
this included notice of his procedural and appellate rights 
in the event he elected to appeal.

If the veteran did not receive timely notice of his 
procedural and appellate rights following that April 1982 
denial, the one-year statutory period for timely appealing 
that decision did not begin to accrue.  See Best v. Brown, 10 
Vet. App. 322, 325 (1997) (for a VA decision to become final 
and binding on a veteran, he must first receive written 
notification of the decision); see also Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 
518 (1994) (where the veteran never received notification of 
a decision denying his claim, then the usual one-year limit 
for timely appealing the decision does not begin to accrue 
(i.e., "run")).  Written notification of a decision must also 
explain the reasons and bases for the decision and apprise 
the veteran of his or her procedural and appellate rights, in 
the event he disagrees with the decision and elects to 
appeal.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
19.25.

Nevertheless, several years later, in November 1994, the 
veteran filed a claim for service connection for residuals of 
a right shoulder injury.  And subsequently, in February 1995, 
the RO undertook development of a claim for service 
connection for PTSD, including obtaining the veteran's 
service personnel records, affording him a VA examination, 
and requesting stressor verification from the U.S. Army and 
Joint Services Environmental Support Group (ESG) - now 
called the U.S. Armed Services Center for Unit Records 
Research (USASCURR).  Prior to a response from the ESG, the 
RO denied the veteran's claim for service connection for PTSD 
in an October 1995 decision.  The RO apprised him of his 
procedural and appellate rights, and he did not timely 
appeal.  The RO later received information from the ESG in 
June 1996, however, regarding his alleged stressors.

Accordingly, the current claim for an earlier effective date 
for the grant of service connection for PTSD must be REMANDED 
to the RO so that determinations can be made concerning 
whether there is finality of the RO's April 1982 and October 
1995 decisions.

1.  Based on the procedural history 
discussed above, the RO must determine 
whether there was finality following its 
April 1982 rating decision.  If the RO 
finds that the April 1982 rating decision 
was not final, the veteran is entitled to 
an earlier effective date of December 4, 
1980.  See 38 C.F.R. § 3.400.  If, on the 
other hand, the RO finds that the April 
1982 rating decision was final, such that 
the veteran received a copy of his 
procedural and appellate rights, the RO 
also must determine whether its October 
1995 rating decision was final, too, in 
light of the evidence subsequently 
received from the ESG.



2.  If the request for an earlier 
effective date is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning this claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


